Citation Nr: 1021820	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-21 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left ankle Achilles 
tendon disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The appellant served on active duty from March 15, 2005 to 
May 23, 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a left ankle Achilles tendon disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
are applicable to this appeal.  The RO provided the appellant 
with VCAA notice as to all elements of the claim in a 
correspondence dated in June 2005, and in a later 
correspondence dated in March 2006, it provided notification 
of how VA determines the disability rating and effective date 
when a disability is found to be connected to service.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While the Board regrets the additional delay in this case, 
for the reasons discussed below, the case must be returned to 
the AMC/RO to schedule the appellant for a VA joints 
examination and opinion to determine whether he has a current 
left ankle disorder that was caused or aggravated by service. 
 See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(describing when VA must provide a VA medical examination).

The appellant's claim for service connection was received in 
April 2005, prior to discharge.  

Service treatment records (STRs) include the appellant's 
enlistment physical examination report dated in February 
2005.  Concerning the feet, the report noted, "shortened 
dorsiflexed bilateral 5th mild asymptomatic, NCD."  STRs 
dated April 29,2005, note that the appellant developed left 
Achilles tendonitis during week one of training.  Another 
report of the same date recommended that he be 
administratively separated due to Achilles tendonitis that 
existed prior to service.  The same report noted that the 
appellant told the examiner about running prior to service 
and that because he did not feel much pain, and he had not 
seen a civilian provider. 

In an email memorandum dated in May 2005 addressing the 
appellant's request for a Medical Evaluation Board, his 
Command Master Sergeant stated that the appellant reported 
that he incurred the injury during physical training in March 
2005.  It was also noted that the appellant was requested to 
sign a "LON" indicating that he "may" have injured his 
left ankle before entering BMT (basis military training).

Post-service VA treatment records from September 2005 
indicated that the appellant provided a different history of 
the injury.  He said that he had injured his ankle jumping 
out of an airplane during military training.  The assessment 
was left ankle pain possibly secondary to ruptured Achilles 
tendon. 

In a VA orthopedic consultation report dated in October 2005, 
the appellant described chronic Achilles tendonitis and 
chronic left calf pain.  The examiner indicated that the 
appellant appeared to have a chronic calf strain and possible 
Achilles tendonitis.  

A VA magnetic resonance imaging (MRI) report dated in October 
2005 found no evidence of acute osseous abnormality and no 
evidence of acute abnormality involving the Achilles tendon 
or the major tendons of the hindfoot.  The report noted that 
the appellant was still complaining of left ankle pain. 

A statement from a private physician, G. K., M.D., dated in 
March 2006 indicated that the appellant continued to 
experience pain.  The physician stated that the appellant had 
no pre-existing ankle or foot problem prior to the injury 
during physical training.  While the doctor provided no 
diagnosis, he did prescribe further treatment and physical 
therapy.  

Under McLendon v. Nicholson, 20 Vet. App. 79, in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  

The standards of McLendon are met in this case.  First, there 
is competent evidence of persistent and recurrent symptoms of 
a disability.  From service to as recently as March 2006, 
treatment records have stated that the appellant experienced 
recurring symptoms of a left ankle disorder. 

Second, there is evidence that the appellant suffered an in-
service injury.  He was found fit to serve in a February 2005 
entrance exam, but just two months later, following his first 
month of service and initial training, he was 
administratively separated.  Moreover, service treatment 
records from April 2005 indicated a significant increase in 
pain between the time of his initial entry examination and 
the time he was recommended for administrative separation. 

Third, there is an indication that the recurring symptoms of 
the appellant's disability may be associated with his 
service.  For the purposes of this prong, lay observation of 
a continuity of symptomatology, including pain, can 
constitute credible evidence that indicates that a disability 
may be associated with the appellant's service.  Only when 
lay observation of pain is shown to be mistaken or otherwise 
not credible will it not suffice as an indication that the 
recurring symptoms of a disability may be associated with 
service.  McLendon, 20 Vet. App. 79.  Although his statements 
regarding the onset and cause of his claimed left ankle 
disability were inconsistent, his accounts of pain have 
remained consistent throughout the record.  Consequently, his 
observations are sufficient to constitute evidence that 
indicates that the recurring symptoms of his disability may 
be associated with his service.  

Finally, although the VA MRI report dated in October 2005 
found no evidence of acute abnormality involving the Achilles 
tendon or major tendons of the hindfoot, the appellant has 
submitted evidence suggesting that he has continued to 
experience symptoms of left Achilles or ankle pain since 
separation from service.  Taken in light of the consistent 
reports of pain from service to present, this evidence shows 
that there is insufficient competent medical evidence for the 
VA to make a determination on this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and obtain the names and addresses of 
all medical care providers, VA and non-
VA, which treated him for any left 
ankle or left Achilles tendon disorder.  
Of particular interest are any 
treatment records dated from April 2005 
to the present.  After the appellant 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and his representative are to 
be notified of unsuccessful efforts in 
this regard in order that the appellant 
is provided the opportunity to obtain 
and submit those records for VA review. 

2.  The appellant should be afforded a 
VA joints examination and opinion 
performed by a physician to assess any 
current left ankle disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for a review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the physician's report.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for the Joints, 
revised on April 20, 2009.  The 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that (1) a left ankle 
Achilles tendon disorder existed prior 
to service; and if it did, (2) was it 
aggravated as a result of basis 
training in service?  

3.  The appellant must be given 
adequate notice of the date and place 
of any requested examination.  A copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The appellant is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal (service 
connection for a left ankle Achilles 
tendon disorder) should be reviewed 
with consideration of all applicable 
laws and regulations.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


